         Case 3:20-cv-00138-DPM-BD Document 4 Filed 05/20/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              NORTHERN DIVISION

CHARLES H. SIMMONS,
ADC #135731                                                                  PLAINTIFF

V.                           CASE NO. 3:20-CV-138-DPM-BD

RICKY DAVIS, et al.                                                       DEFENDANTS

                                          ORDER

         Charles H. Simmons, an Arkansas Division of Correction inmate, filed this civil

rights lawsuit without the help of a lawyer. (Doc. No. 2) For screening purposes, Mr.

Simmons has stated excessive-force claims against Defendants Davis, Haverstick, and

Westerfield; failure-to-protect claims against Defendants Sweeney and Dauck; and a

deliberate-indifference claim against Defendant Davis.

         The Clerk of Court is directed to prepare summonses for the Defendants. The

Marshal is directed to serve each Defendant with a summons and a copy of the complaint,

with any attachments (Doc. No. 2), without requiring prepayment of fees and costs or

security. Service for the Defendants should be attempted through the Arkansas

Department of Correction Compliance Division, P.O. Box 20550, Pine Bluff, Arkansas

71612.

         IT IS SO ORDERED, this 20th day of May, 2020.


                                           ___________________________________
                                           UNITED STATES MAGISTRATE JUDGE
